DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of May 17, 2022 is acknowledged. It is noted claims 1-3 and 5 are amended. Claim 4 is canceled. New claims 15-21 are added. 
Drawings
3. 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the limitation of ”a terminal electrically connected to the sheathed insulated cable” of claim 2, lines 1-2; and 
the limitation of “the housing isolates the terminal from an area exterior of the insulation displacement connector” of claim 3, lines 2-3; and 
the limitation of “the terminal is disposed inside the housing and the housing isolates the terminal from an area exterior of the insulation displacement connector” in claim 4, lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 					Claim Objections
Claims 1-19 are objected under under pre-AIA  to because of the following informalities:  
 	Claim 1, line 3, it is unclear what is the meaning of “the first portion is made of a different material having a higher resistance to flammability than the second portion”. For the examination, this limitation is understood as -- the first portion is made of a different material, having a higher resistance to flammability than a resistance to flammability of the second portion --.
Claim 19, line 3, it is unclear 
what is the meaning of “the first material having a composition distinct from the second material”? For the examination, this limitation is understood as -- the first material having a composition distinct from a composition of the second material --;  and 
what is the meaning of “the first material has at least one of a mechanical …property distinct from  the second material”? How can a material have a mechanical property? a “material” term is presented for chemical component; a “mechanical”  term is presented for physical component. There is no relationship to compare the term “material” and “chemical” on the physical housing. The mechanical” property needs to be removed. 
what is the meaning of “the first material has at least one of … chemical property distinct from  the second material”?. For the examination, this limitation is understood as -- the first material has a chemical property distinct from a chemical property of the second material --.
 	Appropriate correction is required.
       			Claim Rejections - 35 USC § 103
5.  	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102
of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject
matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art
to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.  	Claims 1-3 , 7-19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shindo et al [US7021958] in view of Pharney et al [us20100136846].                                                           
 	Claim 1, Shindo et al discloses an insulation displacement connector connecting to a sheathed insulated cable, comprising a housing 1+6 including a first portion 1 and a second portion 6 mechanically engaging the first portion, the first portion is made of a different material than the second portion [the first portion is separated from the the second portion; a first material of the first portion is different from a second material of the the second portion]. Shindo disclose the invention generally all as claimed, but does not show the material of the first portion being offered of higher resistance to flammability than  a resistance to flammability of the second portion material of the second portion. However, Pharney et al teach the cover 19 may be made of a suitable insulative plastic material that meets all applicable standards with respect to, for example, electrical breakdown resistance and flammability [para 0038, line 5]. It would have been obvious to one having ordinary skill at the time the invention was made to show a characteristic of the first and second portions of Shindo et al by providing a suitable insulative plastic material that meets all applicable standards as taught by Pharney et al for having typical materials on the 
the material of the first portion of higher resistance to flammability than  a resistance to flammability of the second portion material of the second portion for purpose of the user needed.  
Types of synthetic resins[edit]
Further information: Epoxy resin and Polyester resin
The classic variety is epoxy resin, manufactured through polymerization-polyaddition or polycondensation reactions, used as a thermoset polymer for adhesives and composites.[4] Epoxy resin is two times stronger than concrete, seamless and waterproof.[citation needed] Accordingly, it has been mainly in use for industrial flooring purposes since the 1960s. Since 2000, however, epoxy and polyurethane resins are used in interiors as well, mainly in Western Europe.
Synthetic casting "resin" for embedding display objects in Plexiglas/Lucite (PMMA) is simply methyl methacrylate liquid, into which a polymerization catalyst is added and mixed, causing it to "set" (polymerize). The polymerization creates a block of PMMA plastic ("acrylic glass") which holds the display object in a transparent block.
…….
Synthetic resin - Wikipedia  [ https://en.wikipedia.org/wiki/Synthetic_resin ]

	Claim 2, Shindo et al discloses the insulation displacement connector of claim 1, wherein the housing is adapted to accommodate a terminal 8 for electrically connecting to the sheathed insulated cable.
 	Claim 3, Shindo et al discloses the insulation displacement connector of claim 2, wherein the housing is adapted to accommodate the terminal inside the housing and isolate the housing isolates the terminal from an area exterior of the insulation displacement connector [fig. 5A].     
 	Claim 7, Shindo et al discloses the insulation displacement connector of claim 1, wherein the first portion 1 and the second portion 6 form a coupling system [such as projection 6d] [fig. 14A] permitting mechanical coupling between the first portion and the second portion.
 	Claim 8, Shindo et al discloses the insulation displacement connector of claim 1, wherein the second portion 6 has a male coupling system including a projecting element 6d.
  	Claim 9, Shindo et al discloses the insulation displacement connector of claim 8, wherein the projecting element 6e [fig. 14B] resiliently deforms and engages the first portion 1.
 	Claim 10, Shindo et al discloses the insulation displacement connector of claim 9, wherein the first portion 1 has a female coupling system with a contact surface [inside the first coupling 1 has inner surfaces].
 	Claim 11, Shindo et al discloses the insulation displacement connector of claim 10, wherein the projecting element 6e has a catch {a shaped portion of 6e] contacting the contact surface [of portion 1] [fig. 15B].
 	Claim 12, Shindo et al discloses the insulation displacement connector of claim 11, wherein the first portion {a concave forming on member 1k, fig, 14B] has a groove.
 	Claim 13, Shindo et al discloses the insulation displacement connector of claim 12, wherein the second portion 6 has an external coupling element [a shaped portion of 6e] accommodated in the groove.
 	Claim 14, Shindo et al discloses the insulation displacement connector of claim 9, wherein the projecting element 6e is resiliently deformable in a direction perpendicular to a direction of extension of the projecting element.
 	Claim 15, Shindo et al discloses the insulation displacement connector of claim 1, wherein (a portion 6c of) the second portion is slidably engaged with the first portion.
 	Claim 16, Shindo et al discloses the insulation displacement connector of claim 15, wherein, with the second portion engaged with the first portion, the second portion slidable linearly relative to the first portion. [As seen in figs. 2B, 5A,  the first portion 1 is slidely inserted forwardly at an angle direction into the second portion 6 through the cavity forming by slot 1f; As seen in figs. 3, 5B, the first portion 1 is moved rearward linearly to the rear of the housing].
	Claim 17, Shindo et al discloses the insulation displacement connector of claim 16, wherein (a portion 6c of) the second portion 6 is slidably received within the first portion 1.
 	Claim 18, Shindo et al discloses the insulation displacement connector of claim 16, the first portion and the second portion define corresponding projections  6c and grooves [cavity forming by 1f ] which are slidably engaged as the second portion is moved relative to the first portion [fig. 2B].
 	Claim 19, Shindo et al discloses an insulation displacement connector, comprising a housing including a first portion and a second portion mechanically engaging the first portion, the first portion made of a first material and the second portion made of a second material, the first material having a composition distinct from the second material such that the first material has at least one of (a mechanical or ) chemical property distinct from a chemical property of the second material.
 	Claim 21, is rejected for the same reason of claim 1. 
7. 	 Claims 5-6 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shindo et al [US7021958] in view of Pharney et al [us20100136846] and further apply om Craig et al [us2009/0163058].                                                           
 	Claims 5-6 and 20, Shindo disclose the invention generally all as claimed, but does not show the material of the first portion being at least one of polyamide with 30% glass fiber, polybutylene terephthalate with 30% glass fiber, polyethylene terephthalate [PET], and polyphenyl sulfide or  the second portion being at least one of polyamide [PA], polyolefin, or polybutylene terephthalate [PBT]. However, Craig et al teach the material of the first portion being at least one of polyamide with 30% glass fiber, polybutylene terephthalate with 30% glass fiber, polyethylene terephthalate [PET], and polyphenyl sulfide or the second portion being at least one of polyamide [PA], polyolefin, or polybutylene terephthalate [PBT]. It would have been obvious to one having ordinary skill at the time the invention was made to provide materials of the first and second portions of Shindo et al by selecting polybutylene terephthalate [PBT] and polyethylene terephthalate [PET] as taught by Craig et al for the first portion and the second portion, respectively, for the purpose of the user needed.  
						Reponses to arguments 
8.	Applicant argues that:
 	“the Action asserts that because Shindo teaches two separate housings 1,6, these housing are made of a “different” material. Action, page 3. However, Shindo expressly teaches that these housing are each formed of synthetic resin (see col. 3, lines 8-38). Moreover, the figures of Shindo clearly show the same cross-hatching for both of the housings 1,6, further illustrating that they are formed from the same material.”
 	Is not deemed persuasive,  Applicant agrees that the housings 1, 6 of Shindo formed of synthetic resin and is also shown the cross-hatching of both housings 1, 6 being looked the same as seen in fig. 2A. However,  the cross-hatching is not presented the actual material of the housing 1, 6, the cross-hatching is used to present for the elements having plastic, metal or liquid materials, etc..; because  the synthetic resin consists of two different resin types such as Epoxy resin and Polyester resin [see the paragraph 3 above].  Therefore, the synthetic resin materials of the housings 1, 6 can not be considered as the same materials. Moreover, the terminology “different” material is so broadly defined, it reads on the prior art.  
9.	Applicant argues that:
 	“Specifically, forming the cited first and second housings of Shindo with the material of Pharney would not result in a first portion or housing having a higher resistance to flammability than the second portion or housing. Rather, they would have the same resistance to flammability, as they would be formed from the same material.”
 	Is not deemed persuasive,  as discussed in the previous section, because the terminology “different” is so broadly defined, therefore, the housing 1, 6 of Shindo having two different materials; and because Pharney et al teach the cover 19 may be made of a suitable insulative plastic material that meets all applicable standards with respect to, for example, electrical breakdown resistance and flammability [para 0038, line 5]. Therefore, the materials of the first and second portions of Shindo et al are modified by using a suitable insulative standard plastic material with respect to prevent an electrical breakdown resistance and flammability as taught by Pharney et al for having typical materials on the  material of the first portion of higher resistance to flammability than  a resistance to flammability of the second portion material of the second portion for purpose of the user needed.  
 					Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Riyami, Abdullah A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-270-3119.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831